DETAILED ACTION

Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 7, 2022 and May 31, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 3-7, 9, 13-17, and 19 are objected to as being dependent upon rejected base claims, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 10-12, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthias Eichstaedt et al. (U.S. Patent 6,385,619). 


With respect to claims 1 and 11, Eichstaedt teaches:
a database to store an interest profile for a user comprising a mapping of interest categories and interest scores for each interest category (see column 3, lines 7-25 and 38 – 53, where interest profiles are created along with categories and associated with an index score or weight); and
a server to access one or more third party servers to obtain preexisting online profiles for the user, wherein the server comprises a central processing unit, memory, input port to receive the interest profile from the database, and output port, the central processing unit configured to execute modules comprising: an identification module to identify user generated items from the online profiles, wherein a portion of the user generated items are associated with a time stamp (see column 4, lines 4 – 17, where items are identified with respect to interest over time);
a similarity module to perform a similarity mapping comprising comparing each user generated item with each interest category in the mapping (see column 3, lines 49 – 55, where interest categories are compared to user generated items or selections within documents);
a determination module to determine via the comparison an interest index score for each interest category based on one of the user generated items (see column 3, lines 49 – 64, where category weights are used to calculate interest scores);
a threshold module to apply a threshold to the interest index scores for each category (see column 4, lines 20-27, where a threshold is applied);
a replacement module to replace the interest score associated with one such category in the mapping with the interest index score when the interest index score for that category is above the threshold (see column 4, lines 20-27, where a threshold is used to filter scores and a decay model is used with categories); and
an adjustment module to adjust the interest profile by applying a decay to those interest index scores determined for the categories and associated with time stamps (see column 4, lines 20-55, where a threshold is applied along with a decay function to make sure the most recent interactions are given the highest scores).

With respect to claims 2 and 12, Eichstaedt teaches:
wherein the mapping comprises a hierarchy of the interest categories and each interest category is identified as at least one of a parent node and a child node (see column 2, lines 20-40, where a document is divided into a hierarchy of interest categories, levels, parts or views, which may be seen through parent and child relationships).

With respect to claims 8 and 18, Eichstaedt teaches:
wherein the interest index scores  each identify a level of interest of the user in that interest category (see column 2, lines 20 – 40, where a level of interest is identified for a user and scored).

With respect to claims 10 and 20, Eichstaedt teaches:
selecting the interest score associated with one such category in the mapping over the interest index score for that category when the interest index score is below the threshold (see column 4, lines 20-27, where a threshold is applied along with a decay function to make sure the most recent interactions are given the highest scores).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        October 8, 2022